 496324 NLRB No. 111DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The only issue raised in the request for review is whether the Re-gional Director erred in finding the inside and outside customer serv-
ice representatives not to be guards under Sec. 9(b)(3) of the Act.Arcus Data Security Systems, Inc. and Chauffeurs,Teamsters & Helpers, Local 186, International
Brotherhood of Teamsters, AFLŒCIO, Peti-
tioner. Case 31ŒRCŒ7530September 29, 1997ORDER DENYING REVIEWBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe National Labor Relations Board has consideredthe Employer™s request for review of the Regional Di-
rector™s Decision and Direction of Election (relevant
parts are attached as an appendix). The request for re-
view is denied as it raises no substantial issues war-
ranting review.1APPENDIXREGIONAL DIRECTOR™S DECISION ANDDIRECTION OF ELECTION(2) The petitioned-for unit, as amended at the hearing,seeks to include customer service representatives at the Simi
Valley facility (the facility).The lone issue involved herein is whether the customerservice representatives are guards within the meaning of Sec-
tion 9(b)(3) of the Act. The Employer contends that the cus-
tomer service representatives are guards and, as such, the Pe-
titioner would be ineligible to represent the customer service
representatives as the Petitioner admits to membership and
represents nonguards. The Petitioner asserts that the customer
service representatives are not guards.Overview of Employer™s OperationThe Employer specializes in the storage of electronicmedia and the provision of related services. Customers store
their electronic dataŠsuch as computer backup tapesŠwith
the Employer so that, in cases where a customer™s on-site
data is damaged or lost, they will have their electronic
records preserved with the Employer. Customers store theirdata on to cartridges, magnetic tapes, disks, or other mag-
netic media and place them into lockable container boxes
supplied by the Employer. Customer service representatives
then pick up the containers, transport them back to the Em-
ployer™s facility, and warehouse them in the Employer™s
vault.The Employer employs approximately 19 employees at itsSimi Valley facility. There is a branch manager, an adminis-
trative assistant, an account representative, a sales support
representative, a customer service supervisor, and 14 cus-
tomer service representatives. The customer service rep-
resentatives are further designated as follows: outside cus-
tomer service representatives, inside customer service rep-
resentatives, senior customer service representative, and IO
clerk. The parties stipulated that each of these job classifica-tions, if found not to be guards, would be appropriately in-cluded in the unit.The Guard Status of Customer Service RepresentativesSection 9(b)(3) of the Act describes a guard as ‚‚an indi-vidual employed as a guard to enforce against employees and
other persons rules to protect property of the employer or to
protect the safety of persons on the employer™s premises.™™Starting in the mid-1970s, the Board issued several deci-sions which, on the whole, expanded the definition of guards.
See Brink™s, Inc., 272 NLRB 868 (1985), 226 NLRB 1182(1976), and Purolator Courier Corp., 268 NLRB 452 (1983),266 NLRB 384 (1983), 265 NLRB 659 (1982), 254 NLRB
599 (1981). More recently, however, the Board has refined
and narrowed its definition of guard status in Purolator Cou-rier Corp., 300 NLRB 812 (1990), and Pony Express Cou-rier Corp., 310 NLRB 102 (1993). In these more recentcases, the Board™s determination that the courier-guards were
not guards was based on various characteristics of employee
duties and employer operations. Accordingly, the duties of
the customer service representatives and the operations of the
Employer involved here will be examined in light of the
characteristics relied on by the Board.Training and Instruction in the Protection of CustomerProperty. The customer service representatives are trainedand instructed that, when confronted with a dangerous situa-
tion, they are not to resist in any way. Rather, if physically
threatened, the customer service representatives are to surren-
der the containers holding customer property. After the dan-
gerous incident passes, the customer service representatives
are to report the incident to the Employer and the police.Protection of Employer Property. The customer servicerepresentatives do not protect the facility and are not in-structed to protect the Employer™s facility. If the alarm at the
facility is activated, the customer service representatives are
instructed to call the Employer™s security company. No out-
side security force is stationed at the Employer™s facility.Training and Instruction in the Use of Weapons andForce. The customer service representatives do not carry orwear weapons. The customer service representatives are not
trained in weapons or the use of force, do not wear bullet
proof vests, and are not required to be certified as guards.
The vehicles driven by the customer service representatives
to transport containers to and from customer sites are
equipped not with weapons but rather with fire extinguishers
and tinted glass on the back windows. The vehicles are not
fortified with bullet-proof glass.Duties. Inside customer service representatives work pri-marily inside the vault. The employer job description states
that their duty is to ‚‚Perform routine pulling and filing of
media, vehicle loading and unloading of media containers,
inventory maintenance and required documentation of cus-
tomer data stored in the Arcus vault.™™ Outside customer
service representatives work largely outside of the employer
facility, transporting containers to and from customers. The
employer job description states that the role of the outside
customer service representative is to ‚‚Pick up and deliver
customers™ archives and vital back-up media.™™ The senior
customer service representative™s duties are the same as the
duties performed by the inside and outside customer service
representatives. The employer job description states that the
duties of the senior customer service representative includesVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00496Fmt 0610Sfmt 0610D:\NLRB\324.065APPS10PsN: APPS10
 497ARCUS DATA SECURITY SYSTEMStraining customer service personnel, interfacing with cus-tomers, pulling and filing cartridges, staging containers for
route delivery, loading and unloading vehicles, and complet-
ing documents concerning the receipt and release of cus-
tomer data. The IO clerk works in the ‚‚private suite™™ ad-
joining the vault and generates much of the paperwork relat-
ed to the work of the other customer service representatives.Level of Access to Customer Premises. Customer servicerepresentatives visit customer facilities during work and
afterwork hours. At the customers™ facilities, customer serv-
ice representatives have security clearances, receive identi-
fication badges when on premises, and often have access
codes or cards to enter secured interior rooms. One customer
service representative, however, testified that he has never
deactivated an alarm at a customer™s facility. Approximately
80 percent of the deliveries are to customers™ data centers,
which are typically restricted areas, requiring a key or access
code for entry.Degree of Accountability to Employer for Property.Customer service representatives are held personally account-
able for loss or damage to customers™ containers. During the
past 3-1/2 years, there have been two incidents when a cus-
tomer service representative lost or damaged a customer™s
container. For each incident, the customer service representa-
tive was disciplined. It also appears that customer service
representatives are bonded.The Manner in Which the Business Holds Itself out tothe Public. The Employer does not hold itself out as a secu-rity guard service, but rather as a storage center for data and
as a recovery service for electronic data in the event of a dis-
aster. The Employer™s advertising package refers to the com-
pany as ‚‚the world™s most experienced off-site data storage
and disaster recovery services corporation.™™ In its advertising
package, the Employer points to staff skills pertaining not to
protecting property from theft but rather to providing tech-
nical assistance by restoring customers™ electronic data. The
advertising package thus describes the Employer™s forte as
‚‚speed, accuracy and business savvy in getting our cus-
tomers back in business fast.™™ Most of the services provided
by the Employer other than data storage are more closely re-
lated to technical sales, support, and storage rather than the
protection of valuable property. For example, the services
highlighted in the advertising package include: a staff with
technical expertise in personal computers and network; the
sale of data products, such as cartridge holders and racks; the
sale of lockable boxes to carry and store electronic data, and
data recovery services in case the customer™s on-site data
system is damaged. The two services that begin to approach
the services typically provided by courier-guardsŠmedia li-
brary moves and media transportationŠfocus more on the
safe transport of media rather than the protection of customer
property.Value of Customer Property. While undoubtedly impor-tant to the customers, the electronic media transported and
stored by the Employer does not possess high intrinsic value.
The customer property is essentially backup computer tapes.
That is, in case of damage to or destruction of the customer™s
computer system, there would be a backup set of computer
business records stored at the facility.Upon this examination of the customer service representa-tives™ duties and the Employer™s operation, I find that the
primary function of the customer service representatives isnot, directly and substantially, to protect intrinsically valu-able property of the Employer or its customers. Rather, the
primary duties of the customer service representatives are to
safely transport and store customer property.In asserting that the outside customer service representa-tives are guards, the Employer places emphasis on the
Board™s decision in Brinks, Inc., 226 NLRB 1182 (1976).There are, however, material differences between the couriers
found to be guards in Brinks compared to the customer serv-ice representatives involved here. First, the couriers in Brinkswere required to both protect employer property and to resist
the theft of customer property. Id. at 1184. In the immediate
case, however, the customer service representatives are not
required to protect either the Employer™s or the customers™
property. To the contrary, as established above, the customer
service representatives are trained and instructed that, when
presented with a threatening situation, to not resist and to
hand over customer property. Second, the couriers in Brinkswere equipped to protect: they always wore firearms and
sometimes traveled in armored vehicles. Id. at 1183. In this
case, however, the customer service representatives do not
wear weapons and travel in unarmored vehicles. Third, one
duty of the couriers in Brinks was to enter banks after hours,make the deliveries or pickups, and then secure the banks
upon their exit. Id. at 1183. In the present case, the customer
service representatives are not charged with such singular re-
sponsibility for the welfare of customer premises. Fourth, the
couriers in Brinks were used interchangeably in acknowl-edged and established guard positions. Id. at 1184. In this
case, the customer service representatives are never utilized
in positions which have been long-established under the Act
as guard positions. Due to the material factual differences be-
tween the couriers in Brinks and the customer service rep-resentatives herein, I am unpersuaded by the Employer™s
analogy between Brinks and the immediate case.In contending that the inside customer service representa-tives are guards, the Employer grounds much of its argument
on Brink™s, Inc., 272 NLRB 868 (1985). Again, there are keyfactual differences between the coin room employees found
to be guards in that case and the customer service representa-
tives involved herein. First, the coin room employees were
empowered to take action to protect the property of the cus-
tomers and ensure the safety of others on the premises. Id.
at 869. In contrast, the inside customer service representa-
tives, if faced with a threatening situation, are instructed not
to protect the property of the customers. Nor are the inside
customer service representatives instructed to ensure the safe-
ty of others at the facility. Second, the coin room employees
restricted access to the coin room. Id. at 868Œ869. The cus-
tomer service representatives involved in the immediate case,
however, are not responsible for deciding who may enter or
exit the vault. Other employees are free to enter and exit the
vault and customers predecide which of their representatives
may enter the vault. Third, the coin room employees pro-
tected coins, which are by definition intrinsically valuable. In
contrast, the value of the electronic data involved herein is
extrinsic not intrinsic: the stored electronic data is valuable
only to the customers and select others who can make use
of the data; the data standing on its own does not possess
significant value. Due to the key differences between the
coin room employees in that case and the customer serviceVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00497Fmt 0610Sfmt 0610D:\NLRB\324.065APPS10PsN: APPS10
 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
representatives here, I am unpersuaded by the Employer™sanalogy between that case and the immediate case.Accordingly, I conclude that the customer service rep-resentatives are not guards within the meaning of Section
9(b)(3) of the Act and that the Petitioner is eligible to serveas the representative of the customer service representativesfor purposes of collective bargaining if so elected.There are approximately 14 employees in the unit foundappropriate.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00498Fmt 0610Sfmt 0610D:\NLRB\324.065APPS10PsN: APPS10
